Citation Nr: 0100006	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  00-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection under 38 U.S.C. § 1151 for 
decubitus ulcers and bilateral above the knee amputations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant had active service from January 1962 to January 
1965.

The veteran requested a hearing be held at the Department of 
Veterans Affairs (VA) St. Petersburg regional office (RO) 
before a Veterans Law Judge of the Board of Veterans' Appeals 
(Board).  He subsequently exercised his option to have the 
hearing by videoconference in lieu of a hearing in person.  
See 38 C.F.R. § 20.700(e) (2000).  He signed a waiver of his 
right to an in-person hearing with a member of the Board.

The veteran missed the hearing because he was hospitalized.  
He requested in writing that the hearing be rescheduled, and 
the undersigned granted the motion because the veteran showed 
good cause for missing the hearing.  See 38 C.F.R. 
§ 20.704(d) (2000).

By letter of November 30, 2000, the Board informed the 
veteran that his requested hearing was rescheduled and to be 
held in Washington, D.C.  The veteran responded in December 
2000 that he was unable to attend a hearing in Washington, 
D.C.  He requested that hearing be reassigned to the local 
board office in Florida.

It is unclear from the veteran's letter whether he meant to 
obtain the videoconference hearing before the Veterans Law 
Judge, which is his right, 38 C.F.R. § 20.700(a) (2000), or a 
personal hearing before a traveling Veterans Law Judge, or if 
he meant to obtain a hearing with a local VA hearing officer 
at the regional office.  This matter should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to clarify his 
December 9, 2000, letter to the Board.  
Inquire whether he wishes to proceed with 
a hearing before a Veterans Law Judge by 
videoconference or in person at the RO, 
or to have a hearing before a local VA 
hearing officer.

2.  Schedule a hearing of the type the 
veteran indicates he prefers, and notify 
the veteran and his representative of the 
time and place of that hearing.

3.  If the veteran has a hearing before a 
local hearing officer, readjudicate the 
claim, 38 C.F.R. § 19.37(a) (2000), and, 
if the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.  If the veteran has a 
videoconference or personal hearing 
before a Veterans Law Judge, process the 
case thereafter according to the usual 
administrative practice for such Board 
hearings.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



